Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the amendment filed July 22, 2021 for Application No. 17/040,072. By the amendment, claims 1-7, 9-12 and 14-19 are pending with claims 1, 5, 6, 12, 16 and 18 being amended and claims 8 and 13 being canceled.

Allowable Subject Matter
Claims 1-7, 9-12 and 14-19 are allowed.
The following is a statement of reasons for the indication of allowed subject matter:  
Regarding claim 1, the prior art of record fails to disclose or render obvious a hybrid transmission having the combination features recited in the claim and particularly “the planet carrier of the second planetary gear set is configured to be stationary, and the second planetary gear set is capable of increasing an output torque of the electric motor”.
Regarding claim 12, the prior art of record fails to disclose or render obvious a hybrid transmission having the combination features recited in the claim and particularly “a planet carrier of the planetary gear set is configured to be stationary, and the planetary gear set is capable of increasing an output torque of the electric motor”.

The closest prior art references are Holmes, indicated in the prior Office action, mailed on May 07, 2021. The Holmes references teach equivalent hybrid systems, as detailed in the non-final office action, but do not teach the particular arrangements as required by claims 1 and 12. See Office action mailed 05/07/2021.
Claims 2-7, 9-11 and 14-19 are allowed as being dependent upon the allowed base claim.



Response to Amendment
The amendment filed on July 22, 2021 has been entered. Applicant’s amendments have overcome the rejection of claims 5, 6, 12-15, 18 and 19 being rejected under 35 U.S.C § 112(b), indicated in the prior Office action. 

Response to Arguments
Applicant’s arguments, see the Remarks filed 07/22/2021, with respect to claims 1-19 being rejected under 35 USC §102 by the Holmes references have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on Monday - Thursday at (571) 272 - 6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/TINH DANG/Primary Examiner, Art Unit 3655